IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-50564
                          Conference Calendar


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus

PABLO GARCIA-GARZA,
                                            Defendant-Appellant.
                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. SA-98-CR-103-ALL
                          --------------------
                            February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pablo Garcia-Garza appeals from his sentence following a

conviction by guilty plea of illegal reentry.       Garcia contends

that the district court did not understand that it could have

departed downward from the guideline sentencing range because of

Garcia’s cultural assimilation.     We do not consider Garcia’s

contention – Garcia knowingly and voluntarily waived his right to

appeal his sentence.     United States v. Melancon, 972 F.2d 566,

567-68 (5th Cir. 1992).    Garcia’s appeal is dismissed as

frivolous.

     APPEAL DISMISSED.    5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.